UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1066



SHAHID AFZAAL MALIK,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



                            No. 06-1562



SHAHID AFZAAL MALIK,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A93-279-949)


Submitted:   November 30, 2006            Decided:   January 3, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.
Petitions dismissed in part; denied in part by unpublished per
curiam opinion.


Shanta Ramson, RAMSON & ASSOCIATES, LLC, Burtonsville, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Office of Immigration
Litigation, Francesca U. Tamami, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              In these consolidated appeals, Shahid Afzaal Malik, a

native and citizen of Pakistan, seeks to challenge two decisions of

the Board of Immigration Appeals (Board).              In No. 06-1066, Malik

challenges the Board’s order finding that the immigration judge did

not err in denying his applications for a waiver of inadmissibility

under § 212(I) of the Immigration and Nationality Act, 8 U.S.C.

§   1182(I)    (2000),   and    for   adjustment      of    status.     We     lack

jurisdiction     to   review   any    claim    that   the    Board    abused   its

discretion in affirming the denial of a § 212(I) waiver, Okpa v.

INS, 266 F.3d 313, 317 (4th Cir. 2001), and the subsequent denial

of adjustment of status.          8 U.S.C.A. § 1252(a)(2)(B)(I) (West

2005).   Under 8 U.S.C.A. § 1252(a)(2)(D) (West 2005), we do have “a

narrowly   circumscribed       jurisdiction     to    resolve   constitutional

claims or questions of law raised by aliens seeking discretionary

relief.”      Higuit v. Gonzales, 433 F.3d 417, 419 (4th Cir.), cert.

denied, 126 S. Ct. 2973 (2006).               However, we find no merit in

Malik’s alleged deprivations of his constitutional rights.

              In No. 06-1562, Malik petitions for review of a decision

of the Board denying his motion to reopen and reconsider the

Board’s initial order.         To the extent Malik seeks review of the

Board’s reconsideration of its discretionary denial of relief under

§ 1252(a)(2)(B)(I), we have no jurisdiction to review that denial

“dressed up as a motion to reconsider.”           Jean v. Gonzales, 435 F.3d


                                      - 3 -
475, 481 (4th Cir. 2006).      As to the Board’s application of its

general precedent and regulations concerning motions to reopen and

reconsider, we hold that the Board did not abuse its discretion in

denying Malik’s motion to reopen and reconsider.             See INS v.

Doherty, 502 U.S. 314, 323-24 (1992); 8 C.F.R. § 1003.2(a) (2006).

           Accordingly, we dismiss the petitions for review in part

for lack of jurisdiction, and deny them in part.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                        PETITIONS DISMISSED IN PART; DENIED IN PART




                                  - 4 -